Shepley, C. J.
— The defendant having received a bill of sale of the schooner Nidus from her owners, made a written contract on April 11, 1846, to convey her to Joseph P. Hardy, William Holmes, Horace P. Holmes and Benjamin Smith, upon payment of their notes to him for §1950.
The persons, who thus contracted to purchase her, and those claiming under them, appear to have had the exclusive possession and control of her from that time, appointing her masters, directing her employment, receiving her earnings, and conducting in all respects as her owners, until after the plaintiff, at the request of her master, advanced money to him to pay certain bills for repairs.
The case of Cutler v. Thurlo, 20 Maine, 213, is deci*260sive against the plaintiff’s right to maintain a suit to recover of the defendant under such circumstances.

Plaintiff nonsuit.

Tenney, Howard, Appleton and Hathaway, J. J., concurred.